Citation Nr: 0211359	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Evaluation of bilateral hearing loss, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before the 
undersigned Member of the Board and a copy of the transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran was exposed to acoustic trauma while in 
service which caused his tinnitus.

3.  The veteran withdrew his appeal of the issue of 
evaluation of bilateral hearing loss in February 2002.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The appeal of the evaluation of bilateral hearing loss is 
withdrawn and the claim is dismissed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the September 
2000 rating decision, and the November 2000 Statement of the 
Case, of what would be necessary, evidentiary wise, to grant 
the veteran's claim.  The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for tinnitus was being denied because 
there was no medical evidence showing that he suffered from 
tinnitus in service or within one year of leaving service.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  IN 
this regard the veteran was provided a personal hearing at 
which time he indicated that there was no additional evidence 
he wanted to present.  There was no indication that any 
additional evidence needed to be obtained either by the 
veteran or by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The RO gathered the veteran's service medical records.  The 
veteran was provided a VA examination in June 2000.  The 
veteran testified at a personal hearing in February 2002.  
The veteran has not indicated that there is other relevant 
evidence available.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all such relevant evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).



II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran suffers from tinnitus.  The June 2000 VA 
examination report clearly indicates that the veteran has 
tinnitus which is now constant and sounds like a buzz high 
pitched ring.  The veteran's military occupational specialty 
(MOS) was rifleman while in the Marine Corps and he testified 
that he served over 2 years as a member of a gun crew on an 
aircraft carrier.  The veteran testified that he was 
constantly exposed to noise from rifle fire, exploding 
grenades, and the operation of the gun he manned on the 
aircraft carrier.  The Board finds this testimony credible in 
light of his MOS and his service aboard an aircraft carrier.  
The VA examiner in June 2000 offered his opinion that based 
on the veteran's exposure to noise, it is likely that his 
tinnitus is the result of his military service.  The examiner 
did note that the veteran was exposed to noise while working 
as a carpenter after service but indicated that the veteran 
wore ear protection at that time.  The veteran testified that 
he did not ever wear ear protection while in service, and the 
Board finds that testimony credible.

Based on the veteran's service record confirming the nature 
of his military service and his MOS, based on the veteran's 
credible testimony regarding noise exposure, and based on the 
opinion of the VA examiner, the Board finds that the link 
between the veteran's tinnitus and his military service has 
been established.  Therefore, service connection is warranted 
for tinnitus.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

With regard to the claim of a higher evaluation for bilateral 
hearing loss, the veteran filed a timely notice of 
disagreement and substantive appeal on this issue, but 
withdrew his appeal in February 2002 prior to any appellate 
determination on the matter.  That claim is dismissed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 (2001).  


ORDER

Service connection for tinnitus is granted.

The issue of the evaluation for bilateral hearing loss, 
currently rated as 10 percent disabling, is dismissed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

